FILED
                                                          AUGUST 14, 2018
                                                     In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Marriage of              )        No. 35396-6-III
                                              )
FRANCIS GREGORY WILDER,                       )
                                              )
                     Appellant,               )
                                              )        UNPUBLISHED OPINION
       and                                    )
                                              )
SHEILA ANN WILDER,                            )
                                              )
                     Respondent.              )

       PENNELL, A.C.J. — Francis Gregory Wilder appeals a superior court order

modifying Sheila Ann Wilder’s obligations to provide postsecondary educational support

for their son. We affirm.

                                         FACTS

       The facts relevant to this appeal began in March 2016 when Mr. Wilder filed a

petition for modification of child support. Ms. Wilder did not appear or respond to the

petition, resulting in entry through default of a modified order of child support. Relevant
No. 35396-6-III
In re Marriage of Wilder


here, the order required Ms. Wilder to pay for postsecondary educational support for the

parties’ son and 52 percent of their son’s uncovered medical expenses, while also

maintaining a life insurance policy. The order reserved a right for either party to petition

for modification, provided the parties’ son remained enrolled full time in school until he

reached 24 years of age.

       In December 2016, Ms. Wilder filed a motion to adjust the child support order,

requesting a reduction in her support obligations and other changes. 1 In a supporting

declaration, Ms. Wilder explained her current financial situation, the child’s needs and

ability to pay his own expenses, and her expectations as to how the child’s college

education would be funded. Mr. Wilder filed a substantive response to Ms. Wilder’s

petition, along with a motion to dismiss. Mr. Wilder’s request for dismissal was based

on RCW 26.09.170(5) (modifications to child support orders must be based upon a

substantial change in circumstances).

       The trial court granted Ms. Wilder a reduction in her support obligations. The

court quickly dispensed with Mr. Wilder’s dismissal motion, as the May 2016 order of

child support obtained through default had permitted modifications. The court also


       1
         Ms. Wilder refiled her motion and titled it as a “motion to modify the amount of
court ordered post secondary support which s [sic] set as child support currently by an
order of child support.” Clerk’s Papers at 86.

                                              2
No. 35396-6-III
In re Marriage of Wilder


considered the parties’ financial information and expectations regarding their son’s

college education. The court ultimately lowered Ms. Wilder’s monthly postsecondary

support payment from $594 to $375 per month beginning in June 2017. It also relieved

Ms. Wilder of any obligation to pay uncovered medical expenses or maintain life

insurance, and directed that all future postsecondary support payments should be made

directly to the parties’ son. Mr. Wilder’s motion for reconsideration was denied without

oral argument. Mr. Wilder appeals.

                                         ANALYSIS

       Trial courts enjoy broad discretion over whether to order postsecondary

educational support for dependent children. RCW 26.19.090(2). Factors to be considered

in exercising this discretion include, but are not limited to:

       [a]ge of the child; the child’s needs; the expectations of the parties for their
       children when the parents were together; the child’s prospects, desires,
       aptitudes, abilities or disabilities; the nature of the postsecondary education
       sought; and the parents’ level of education, standard of living, and current
       and future resources. Also to be considered are the amount and type of
       support that the child would have been afforded if the parents had stayed
       together.

Id. As long as the court considers the foregoing statutory factors, it does not abuse its

discretion. In re Parentage of Goude, 152 Wn. App. 784, 791, 219 P.3d 717 (2009).




                                               3
No. 35396-6-III
In re Marriage of Wilder


No written findings of fact or conclusions of law are required. In re Marriage of Morris,

176 Wn. App. 893, 906, 309 P.3d 767 (2013).

       The trial court adequately considered the relevant statutory factors. The court

explicitly considered financial declarations from both parties, along with Ms. Wilder’s

education and the education of her two other children. The court also listened to the

parties’ presentations regarding the educational plans for their son, the aptitudes of their

son, and the anticipated educational expenses and ability to pay by their son. Contrary to

Mr. Wilder’s assertions, the trial court was not required to follow child support

worksheets in reaching its support decision. RCW 26.19.090(1). 2

       Mr. Wilder alleges the trial court exhibited improper bias against postsecondary

educational support. We disagree. In issuing its ruling, the trial court noted the

differences between basic child support and postsecondary educational support. The

court voiced respect for parental autonomy in making decisions about postsecondary

educational support and noted that court involvement in postsecondary educational



       2
         Unlike In re Marriage of Newell, 117 Wn. App. 711, 72 P.3d 1130 (2003), there
is no allegation that the trial court failed to accurately recognize each parent’s monthly
income and proportional shares, as contemplated by the child support schedule. Mr.
Wilder included a child support schedule with his materials to the court. Ms. Wilder did
not contest the accuracy of Mr. Wilder’s proposed schedule. Instead, she requested that
her payments be set below the advisory schedule.

                                              4
No. 35396-6-III
In re Marriage of Wilder


support decisions should be handled with care. Nevertheless, the court did not eliminate

Ms. Wilder’s support obligation. Nor did the court grant Ms. Wilder the full amount of

her requested reduction. 3 Instead, the court ordered a partial reduction of Ms. Wilder’s

support obligation, based on her showing of need. The court also directed that Ms.

Wilder’s new support obligations not take effect until the close of the academic year,

thereby reducing the hardship to Mr. Wilder and the parties’ son. In making these

determinations, the court followed the applicable statutory procedure, as set forth above. 4

       Mr. Wilder appears to advance several additional arguments regarding the trial

court’s orders. He asserts that he has been denied due process, that the trial court should

not have considered Ms. Wilder’s motion, and that the trial court erroneously eliminated

the requirements that Ms. Wilder carry health insurance and cover medical expenses.

We discern no obvious error in the trial court’s proceedings or rulings. Because Mr.

Wilder does not develop these arguments in his briefing, we decline further review.

RAP 10.3(a)(6).



       3
         Ms. Wilder requested that her support obligation be reduced to $250 per month.
Mr. Wilder claimed that, under the child support worksheets, Ms. Wilder’s monthly
current support payment should be $443. The trial court ultimately imposed a monthly
payment obligation of $375 per month.
       4
         The trial court acted within its discretion in directing that support payments be
made directly to the parties’ son. RCW 26.19.090(6).

                                             5
No. 35396-6-III
In re Marriage of Wilder


                                     CONCLUSION

       The trial court's order on postsecondary educational payments is affirmed. Each

party shall bear its own fees on appeal.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                           Pennell, A.CJ.
WE CONCUR:




                                             6